Case: 21-40081     Document: 00516175360         Page: 1     Date Filed: 01/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 January 21, 2022
                                  No. 21-40081
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edward Todd Jacobs,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:12-CR-33-2


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Edward Todd Jacobs, federal prisoner # 19938-078, appeals the
   district court’s denial of his motion for compassionate release under 18
   U.S.C. § 3582(c)(1)(A). We review the district court’s decision to deny a




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40081      Document: 00516175360           Page: 2    Date Filed: 01/21/2022




                                     No. 21-40081


   prisoner’s motion for compassionate release for an abuse of discretion.
   United States v. Cooper, 996 F.3d 283, 286 (5th Cir. 2021).
          Jacobs argues that the district court treated U.S.S.G. § 1B1.13, p.s., as
   binding and limited its consideration of extraordinary and compelling reasons
   to those listed in Application Note 1 of the Guideline’s commentary, even
   though the policy statement does not apply where a motion for
   compassionate release is brought by a prisoner and not the Bureau of Prisons.
   See United States v. Shkambi, 993 F.3d 388, 391–92 (5th Cir. 2021). He also
   argues that the district court erred in balancing the 18 U.S.C. § 3553(a)
   factors, especially with respect to his post-sentencing rehabilitative efforts.
          We need not resolve whether the district court’s consideration of the
   policy statement and its commentary constituted legal error because the
   court also concluded that Jacobs had failed to establish that the § 3553(a)
   factors weighed in favor of modifying his sentence. See Ward v. United States,
   11 F.4th 354, 360–62 (5th Cir. 2021). Despite Jacobs’s assertion to the
   contrary, the district court gave due consideration to his post-sentencing
   rehabilitative efforts, but it permissibly found that the seriousness of Jacobs’s
   offenses, solicitation of murder for hire and attempted arson, tipped the
   scales against modifying his sentence. Although Jacobs may disagree with
   the court’s balancing of the § 3553(a) factors, “that is not a sufficient ground
   for reversal.” United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).
          AFFIRMED.




                                          2